DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I/species I (figures 1, 3-9,11-13,17 and 18) in the reply filed on 09/02/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the insulating layer covers a connection point between the one surface and the protruding portion, and
a curvature of a surface of a part of the insulating layer that covers the connection point is smaller than a curvature of the connection point when viewed in a cross section including the center axis of the winding core partmust be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9,11-13,17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “…the electrode is stacked at a position separated from an edge of the insulating layer..” is vague and indefinite. The core structure has several edges locations in which the insulating layer surrounds those edge portions. The examiner is unclear of what edge portion/location that the insulating layer is covering is considered to show the electrode being at a position separated from an edge of the insulating layer? Claims 3-9, 11-13,17 and 18 are rejected under the same premises as claim 1. 
Regarding claim 8, the limitations “….a curvature of a surface of a part of the insulating layer that covers the connection point is smaller than a curvature of the connection point when viewed in a cross section including the center axis of the winding core part...” is vague and indefinite. The connection point of the core appears to have a 90 degree angle. How does that particular point have a curvature? What drawing clearly shows thee features. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 3-4 and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Sato et al. (CN 1697098).
	Regarding claim 1, Sato et al. (figure 2 and pages 6-8) discloses 
a component body (1); an insulating layer (25) that comprises a material having a higher insulating property than the component body (see para0000) and that partially covers a surface of the component body (see figure 1); and an electrode (11a/11b) that is stacked on a surface of the insulating layer (see figure 2); wherein the electrode includes a base electrode (11a) that is stacked on the surface of the insulating layer and a plating layer (11b) that is stacked on a surface of the base electrode (see figure 2), and the insulating layer has a larger surface area than the electrode (see figure 2) and the electrode is stacked at a position separated from an edge of the insulating layer. (see figure 2).
Regarding claim 3, Sato et al. (figure 2 and pages 6-8) discloses the component body includes a substantially column-shaped winding core part and a flange part that is connected to an end of the winding core part in a center axis direction of the winding core part (see figure 2), the flange part includes a protruding portion that protrudes outwardly from one surface of the winding core part among outer peripheral surfaces of the winding core part that are parallel to the center axis direction of the winding core part (see figure 2), a winding wire (21) is wound around the winding core part, the insulating layer covers at least part of the protruding portion, and the electrode is provided on the protruding portion of the flange part (see figure 2).
Regarding claim 4, Sato et al. (figure 2) discloses the flange part consists of a first flange part that is connected to a first end of the winding core part in the center axis direction and a second flange part that is connected to a second end of the winding core part in the center axis direction, the first flange part and the second flange part are each provided with the protruding portion, and the protruding portion of the first flange part and the protruding portion of the second flange part are each provided with the electrode.
Regarding claim 9, Sato et al. (figure 2) discloses wherein the insulating layer covers a connection point between the one surface and the protruding portion, and
a thickness of a part of the insulating layer that covers the connection part is larger than a thickness of a part of the insulating layer interposed between the electrode and the component body.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3-4, 7, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2016/0027574) in view of Sato et al. (CN 1697098).
Regarding claim 1, Aoki et al. (figures 1-4 and para 0029-0040) discloses 
a component body (see figure 1); an insulating layer (21) that comprises a material having a higher insulating property than the component body (see para 0034) and that partially covers a surface of the component body (see figure 1); and an electrode (41); wherein the electrode includes a base electrode (para 0033) and a plating layer (see para 0033) that is stacked on a surface of the base electrode (see para 0033) and the insulating layer has a larger surface area than the electrode (see figure 3).
Aoki et al. does not expressly disclose an electrode that is stacked on a surface of the insulating layer and the electrode is stacked at a position separated from an edge of the insulating layer.
Sato et al. (figure 2 and pages 6-8) discloses an electrode (11a/11b) that is stacked on a surface of the insulating layer and the electrode is stacked at a position separated from an edge of the insulating layer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein an electrode that is stacked on a surface of the insulating layer and the electrode is stacked at a position separated from an edge of the insulating layer as taught by Sato et al. to the inductive of Aoki et al. so as to reduce the chances of a short circuiting occurring an also better protect the inductive device from outside elements.
Regarding claim 3, Aoki et al. (figures 1-4 and para 0029-0040) discloses the component body includes a substantially column-shaped winding core part and a flange part that is connected to an end of the winding core part in a center axis direction of the winding core part (see figure 1), the flange part includes a protruding portion that protrudes outwardly from one surface of the winding core part among outer peripheral surfaces of the winding core part that are parallel to the center axis direction of the winding core part (see figure 1), a winding wire (31) is wound around the winding core part, the insulating layer covers at least part of the protruding portion (see figure 4). 
Aoki et al. does not expressly disclose an insulating layer covers at least part of the protruding portion wherein the electrode is provided on the protruding portion of the flange part.
Sato et al. (figure 2 and pages 6-8) discloses an insulating layer covers at least part of the protruding portion wherein the electrode is provided on the protruding portion of the flange part.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design an insulating layer covers at least part of the protruding portion wherein the electrode is provided on the protruding portion of the flange part as taught by Sato et al. to the inductive of Aoki et al. so as to reduce the chances of a short circuiting occurring an also better protect the inductive device from outside elements.
Regarding claim 4, Aoki et al. (figure 1) discloses the flange part consists of a first flange part that is connected to a first end of the winding core part in the center axis direction and a second flange part that is connected to a second end of the winding core part in the center axis direction, the first flange part and the second flange part are each provided with the protruding portion, and the protruding portion of the first flange part and the protruding portion of the second flange part are each provided with the electrode.
Regarding claim 7, Aoki et al. (figure 4) discloses the insulating layer covers the flange part, and a boundary between a part covered by the insulating layer and a part not covered by the insulating layer is located on the winding core part (see figure 4 showing a boundary/separation between the a part covered by the insulating layer and a part not covered by the insulating layer)
Regarding claim 9, Sato et al. (figure 2) discloses wherein the insulating layer covers a connection point between the one surface and the protruding portion, and
a thickness of a part of the insulating layer that covers the connection part is larger than a thickness of a part of the insulating layer interposed between the electrode and the component body.
Regarding claim 17 as applied to claim 4, Aoki et al. (figure 4) discloses the insulating layer covers the flange part, and a boundary between a part covered by the insulating layer and a part not covered by the insulating layer is located on the winding core part (see figure 4 showing a boundary/separation between the a part covered by the insulating layer and a part not covered by the insulating layer)

3.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2016/0027574) in view of Sato et al. (CN 1697098) in further view of Otani (US 2016/0172110)
Regarding claim 8, Aoki et al. (figures 1-4 and para 0029-0040) discloses the insulating layer covers a connection point between the one surface and the protruding portion but does not expressly discloses a curvature of a surface of a part of the insulating layer that covers the connection point is smaller than a curvature of the connection point when viewed in a cross section including the center axis of the winding core part.
Otani (figure 2) discloses a curvature of a surface of a part of the insulating layer (12a) that covers the connection point is smaller than a curvature of the connection point when viewed in a cross section including the center axis of the winding core part.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a curvature of a surface of a part of the insulating layer that covers the connection point is smaller than a curvature of the connection point when viewed in a cross section including the center axis of the winding core part as taught by Sato et al. to the inductive of Aoki et al. so as to reduce the thickness of the inductive device which results in a more compact inductive device thereby saving in production cost.
Regarding claim 18 as applied to claim 4, Aoki et al. (figures 1-4 and para 0029-0040) discloses the insulating layer covers a connection point between the one surface and the protruding portion but does not expressly discloses a curvature of a surface of a part of the insulating layer that covers the connection point is smaller than a curvature of the connection point when viewed in a cross section including the center axis of the winding core part.
Otani (figure 2) discloses a curvature of a surface of a part of the insulating layer (12a) that covers the connection point is smaller than a curvature of the connection point when viewed in a cross section including the center axis of the winding core part.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a curvature of a surface of a part of the insulating layer that covers the connection point is smaller than a curvature of the connection point when viewed in a cross section including the center axis of the winding core part as taught by Sato et al. to the inductive of Aoki et al. so as to reduce the thickness of the inductive device which results in a more compact inductive device thereby saving in production cost.

4.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2016/0027574) in view of Sato et al. (CN 1697098) in further view of Kubota (US 2016/0260535)
Regarding claim 13, Aoki et al. (figures 1-4 and para 0029-0040) discloses the electrode includes a base electrode that is stacked on the surface of the insulating layer and a plating layer that is stacked on a surface of the base electrode but does not expressly discloses the material of the insulating layer and a material of the base electrode include a shared inorganic component.
Kubota (para 0042) discloses the material of the insulating layer and a material of the base electrode include a shared inorganic component.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design the material of the insulating layer and a material of the base electrode include a shared inorganic component as taught by Kubota et al. to modified the inductive of Aoki et al. so as to allow for improved adhesiveness properties between the base electrode and the insulating layer thereby allowing for improved mechanical strength properties.
Allowable Subject Matter
Claims 5-6 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837